Exhibit 10.4

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
(“Amendment”), by and between HUTCHINSON TECHNOLOGY INCORPORATED, a Minnesota
corporation (“HTI”), HUTCHINSON TECHNOLOGY ASIA, INC., a Minnesota corporation
(“Asia”; collectively HTI and Asia shall be referred to as the “Borrower”),
whose address is 40 West Highland Park, Hutchinson, Minnesota 55350, and BANK OF
AMERICA N.A., as successor by merger to LASALLE BANK NATIONAL ASSOCIATION, a
national banking association, (the “Bank”), whose address is 135 South LaSalle
Street, Chicago, Illinois 60603, dated as of November 5, 2008 and effective as
of September 26 2008.

R E C I T A L S:

A. The Borrower and the Bank entered into that certain Second Amended and
Restated Loan Agreement dated as of December 21, 2007 as amended by that certain
Amendment to Second Amended and Restated Loan Agreement dated as of February 1,
2008 (as so amended, the “Loan Agreement”), pursuant to which Loan Agreement the
Bank has made a Revolving Loan to the Borrower evidenced by that certain Second
Replacement Revolving Note dated as of December 21, 2007 in the maximum
principal amount of Fifty Million and 00/100 Dollars ($50,000,000.00), executed
by the Borrower and made payable to the order of the Bank (the “Revolving
Note”).

B. At the present time the Borrower requests, and the Bank is agreeable to
amending the Loan Agreement as provided herein, pursuant to the terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower and the Bank hereby agree as follows:

A G R E E M E N T S:

1. RECITALS. The foregoing Recitals are hereby made a part of this Amendment.

2. DEFINITIONS. Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Loan Agreement.

3. AMENDMENTS TO THE LOAN AGREEMENT.

3.1. Section 1.1 is hereby amended to add the following defined terms in
alphabetical order:

“ARS Lender” means Smith Barney Inc., USB Financial Services, Inc. and/or any
other Person providing a Permitted Auction Rate Securities Loan.

“Adjusted HTO Investment Amount” means if there is a Real Estate Financing,
$130,000,000 minus the Real Estate Financing Amount.

“Collateral” shall have the meaning ascribed to it in the Security Agreement.

“HTO” means Hutchinson Technology Operations (Thailand) Co., LTD so long as HTI
owns 100% of the outstanding stock of HTO.

“HTO Permitted Investments” means: (a) if there is no Real Estate Financing,
Investments in or to HTO provided that the aggregate amount so invested or loan
to HTO shall not exceed $130,000,000; or (b) if there is a Real Estate
Financing, Investments in or to HTO provided that the aggregate amount so
invested or loan to HTO shall not exceed the Adjusted HTO Investment Amount.

“Initial Loan Documents” shall have the meaning ascribed to it in Section 3.1.

“Investments” shall have the meaning ascribed to it in Section 7.3.

“Non-HTO Permitted Investments” means, at any time, Investments in or to all
Non-HTO Subsidiaries, in the aggregate, not to exceed $10,000,000 at any time
outstanding.

“Non-HTO Subsidiaries” means all of the Borrower’s Subsidiaries except HTO.



--------------------------------------------------------------------------------

“Permitted Auction Rate Securities” means student loan backed auction rate
securities acquired by the Borrower prior to September 1, 2008 which had an
aggregate acquisition cost of not greater than $100,700,000.00.

Permitted Auction Rate Securities Loans” means loans made by an ARS Lender to
HTI: a) which will be secured solely by those Permitted Auction Rate Securities
that each such ARS Lender holds for the account of Borrower as well as the
proceeds thereform; b) which will be in a principal amount not exceeding the
lesser of: (i) the market value of such pledged Permitted Auction Rate
Securities; or (ii) Borrower’s acquisition cost of such pledged Permitted
Auction Rate Securities; and (c) with respect to which such ARS Lender shall
have waived all rights of setoff against any other assets of the Borrower or
amounts such ARS Lender owes to the Borrower which waiver shall be made pursuant
to an agreement satisfactory to Bank in its sole discretion.

“Permitted Subsidiary Investments” means HTO Permitted Investments and Non-HTO
Permitted Investments.

“Prime” shall mean the floating per annum rate of interest which at any time,
and from time to time, shall be most recently announced by the Bank as its
“Prime Rate,” which is not intended to be the Bank’s lowest or most favorable
rate of interest at any one time. The effective date of any change in the “Prime
Rate” shall for purposes hereof be the date the “Prime Rate” is changed by the
Bank. The Bank shall not be obligated to give notice of any change in the “Prime
Rate.”

“Real Estate Financing” means a loan in a principal amount not to exceed the
Real Estate Financing Amount provided by a party other than the Bank, the
Borrower or any Affiliate of the Borrower to HTO for the purpose of acquiring
real property and building a factory in Thailand.

“Real Estate Financing Amount” means the principal amount of the Real Estate
Financing but not in excess of $25,000,000.

“Reduction Date” means the earlier to occur of: a) February 3, 2009; or b) the
first date in which the Borrower signs an agreement, note or similar document
with respect to a Permitted Auction Rate Securities Loan.

“Security Agreement” means that certain Security Agreement dated November 5,
2008 executed by the Borrower and delivered to the Bank.

3.2. Section 1.1 is hereby amended to amend and restate the following defined
terms:

“LIBOR Rate” shall mean (A) for all LIBOR Loans, a per annum rate of interest
equal to LIBOR for the relevant Interest Period, plus two percent (2.00%), which
LIBOR Rate shall remain fixed during such Interest Period; and (B) for all
Alternate Currency Loans, a per annum rate of interest equal to the Alternate
Currency Rate for the relevant Interest Period plus two percent (2.00%), which
Alternate Currency Rate shall remain fixed during such Interest Period.

“Loan Documents” shall mean each of this Agreement, the Note, the Security
Agreement, the Initial Loan Documents and each and every other agreement,
document, instrument and certificate executed in connection with the foregoing
from time to time for the benefit of the Bank in connection with the foregoing,
and all amendments, restatements, supplements and other modifications thereto.

“Maturity Date” shall mean December 1, 2009, unless extended by the Bank
pursuant to any modification, extension or renewal note executed by the Borrower
and accepted by the Bank in its sole and absolute discretion in substitution for
the Note.

“Prime Rate” means a rate of interest equal to Prime plus two percent (2.00%).

“Revolving Loan Commitment” means: a) for the period before the Reduction Date,
the sum of Fifty Million and 00/100 Dollars ($50,000,000.00); and b) for the
period commencing on the Reduction Date and continuing thereafter, the sum of
Twenty-Five Million and 00/100 Dollars ($25,000,000.00).

“Senior Debt” means all Covenant Indebtedness, less all Subordinated Debt and
less all Permitted Auction Rate Securities Loans.

 

2



--------------------------------------------------------------------------------

“Unused Amount” means the Revolving Loan Commitment, less all outstanding
Revolving Loans and less the Letter of Credit Obligations.

3.3. Section 2.5(a) is deleted in its entirety and is replaced by the following:

(a) Unused Fee. The Borrower agrees to pay to the Bank a fee in the amount
one-half of one percent (0.50%) per annum of the Unused Amount (“Unused Fee”)
which shall be determined daily and calculated based upon a 360 day year. The
Unused Fee shall be paid four times per year, in arrears, on the last Business
Day of each calendar quarter

3.4. The Loan Agreement is amended to add the following new Section 2.8
immediately following Section 2.7:

2.8 Collateral. As security for the Obligations, Borrower will grant to Bank a
security interest of first priority in the Collateral pursuant to the Security
Agreement. Borrower shall pay to Bank immediately upon demand the full amount of
all charges, costs and expenses (to include fees paid to third parties and all
allocated costs of Bank personnel), expended or incurred by Bank in connection
with any of the foregoing security, including without limitation, filing and
recording fees and costs of appraisals and audits, as provided in Security
Agreement.

3.5. Section 3.1 of the Loan Agreement is amended to change the defined term
“Loan Documents” to “Initial Loan Documents.”

3.6. Section 5 of the Loan Agreement is amended to delete the words “one percent
(1.00%)” appearing in the second paragraph of such Section 5 and replacing it
with the words “two percent ((2.00%).”

3.7. Section 7.1 of the Loan Agreement is hereby amended to add the following
subsection “(k)” and “(l)” immediately following subsection “(j)”:

(k) A guaranty of the obligations of HTO with respect to the Real Estate
Financing; and

(l) Permitted Auction Rate Securities Loans.

3.8. Section 7.2 of the Loan Agreement is hereby amended in its entirety to read
as follows:

7.2 Encumbrances. The Borrower shall not either directly or indirectly, create,
assume, incur or suffer or permit to exist any Lien or charge of any kind or
character upon any asset of the Borrower, whether owned at the date hereof or
hereafter acquired, except for the following:

(a) Permitted Liens.

(b) Liens in connection with the acquisition of property after the date hereof
by way of purchase money mortgage, conditional sale or other title retention
agreement, Capitalized Lease or other deferred payment contract, provided, that
such Liens attach only to the property being acquired and that the Indebtedness
secured thereby does not exceed the fair market value of such property at the
time of acquisition thereof and that the Indebtedness is otherwise permitted
under Section 7.1; and

(c) Liens on Permitted Auction Rate Securities (including the proceeds thereof)
securing Permitted Auction Rate Securities Loans.

3.9. Section 7.3 of the Loan Agreement is hereby amended in its entirety to read
as follows which amendment shall be deemed effective as of September 26, 2008:

7.3 Investments. The Borrower shall not, either directly or indirectly, make or
have outstanding any new investments (whether through purchase of stocks,
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person (“Investments”) except: a)
Investments by HTI in or to Asia; b) to the extent permitted under the terms of
Schedule 7.3; c) to the extent that such Investment consists of Permitted
Auction Rate Securities; and d) Permitted Subsidiary Investments.

 

3



--------------------------------------------------------------------------------

3.10. The Loan Agreement is amended to add the following new Section 7.9
immediately following Section 7.8:

7.9 No Negative Pledge. The Borrower shall not enter into any agreement (other
than with the Bank) that prohibits or limits the liens, mortgages, security
interests, guaranties or similar interests that the Borrower or any Subsidiary
may grant to Bank, except in connection with any document governing Liens i)
permitted by Section 7.2(a), Section 7.2(b), or Section 7.2(c); or ii) securing
the Real Estate Financing provided that such restriction contained therein
relates only to the assets subject to such Liens.

3.11. The Loan Agreement is amended to add the following new Section 8.14
immediately following Section 8.13:

8.14 Permitted Auction Rate Securities Loans. On or before the tenth day
following the execution of any documents evidencing or relating to a Permitted
Auction Rate Securities Loan, the Borrower shall deliver a copy of all such
executed documents to Bank.

3.12. Section 9.3 is hereby deleted in its entirety and is replaced with the
following:

9.3 “Total Debt to Capitalization. As of the end of each of its fiscal quarters,
the Borrower shall maintain a ratio of (i) Covenant Indebtedness to
(ii) Capitalization not to exceed 0.60 to 1.00.

3.13. Section 12.17 is hereby amended to delete the address Bank appearing
therein and replace it with the following:

Bank of America N.A.

135 South LaSalle Street

Chicago, Illinois 60603

Attn.: Quinn Richardson

3.14. Schedule 6.4 is deleted in its entirety and is replaced by Schedule 6.4
attached hereto.

3.15. Schedule 6.6 is deleted in its entirety and is replaced by Schedule 6.6
attached hereto.

3.16. Schedule 6.8 is deleted in its entirety and is replaced by Schedule 6.8
attached hereto.

3.17. Exhibit “A” to the Loan Agreement is deleted in its entirety and is
replaced with Exhibit A attached hereto.

4. REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into this
Amendment, the Borrower hereby certifies, represents and warrants to the Bank
that:

4.1. Organization. Each Borrower is a corporation duly organized, existing and
in good standing under the laws of the State of Minnesota, with full and
adequate corporate power to carry on and conduct its business as presently
conducted. The Borrower is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities require such qualification or
licensing except where the failure to be so qualified would not have a material
adverse effect on the Borrower. HTI’s state issued organizational identification
number is 1I-896 and Asia’s state issued organizational identification number is
5Y-334. The exact legal name of the Borrower is as set forth in the preamble of
this Amendment, and the Borrower currently does not conduct, nor has it during
the last five (5) years conducted, business under any other name or trade name.

4.2. Authorization. The Borrower is duly authorized to execute and deliver this
Amendment and is and will continue to be duly authorized to borrow monies under
the Loan Agreement, as amended hereby, and to perform its obligations under the
Loan Agreement, as amended hereby.

4.3. No Conflicts. The execution and delivery of this Amendment and the
performance by the Borrower of its obligations under the Loan Agreement, as
amended hereby, do not and will not conflict with any provision of law or of the
Articles of Incorporation of the Borrower or of any agreement binding upon the
Borrower.

4.4. Validity and Binding Effect. The Loan Agreement, as amended hereby, is a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

 

4



--------------------------------------------------------------------------------

4.5. Compliance with Loan Agreement. The representations and warranties set
forth in Section 6 of the Loan Agreement, as amended hereby, are true and
correct with the same effect as if such representations and warranties had been
made on the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently filed with the
Securities and Exchange Commission and except for such changes as are
specifically permitted under the Loan Agreement. In addition, the Borrower has
complied with and is in compliance with all of the covenants set forth in the
Loan Agreement, as amended hereby, including, but not limited to, those set
forth in Section 7, Section 8 and Section 9 thereof.

4.6. No Event of Default. As of the date hereof and upon the effectiveness of
this Amendment, no Event of Default under Section 10 of the Loan Agreement, as
amended hereby, or event or condition which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default, has occurred or
is continuing.

4.7. Non-HTO Permitted Investments. As of the date of this Amendment, Non-HTO
Permitted Investments do not exceed $4,000,000.

4.8. HTO Permitted Investments. As of the date of this Amendment, HTO Permitted
Investments do not exceed $250,000.

5. CONDITIONS PRECEDENT. This Amendment shall become effective as of
September 26, 2008 after receipt by the Bank of the following:

5.1. Amendment. This Amendment executed by the Borrower and the Bank.

5.2. Note. The Third Replacement Revolving Note in form and substance acceptable
to the Bank executed by the Borrower.

5.3. Security Agreement. The Security Agreement executed by the Borrower.

5.4. Resolutions Resolutions of the board of directors and/or the shareholders
of HTI and Asia authorizing the execution by the Borrower of this Amendment and
the Loan Documents.

5.5. Other Documents. Such other documents, certificates and/or opinions of
counsel as the Bank may request.

6. GENERAL.

6.1. Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the laws of Illinois. Wherever possible each
provision of the Loan Agreement and this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Loan Agreement and this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Loan Agreement and this Amendment.

6.2. Successors and Assigns. This Amendment shall be binding upon the Borrower
and the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and the successors and assigns of the Bank.

6.3. Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Loan Agreement and the other Loan Documents are incorporated
by reference herein, and in all respects, shall continue in full force and
effect. The Borrower, by execution of this Amendment, hereby reaffirms, assumes
and binds itself to all of the obligations, duties, rights, covenants, terms and
conditions that are contained in the Loan Agreement and the other Loan
Documents.

6.4. Release. The Borrower hereby absolutely and unconditionally releases and
forever discharges the Bank, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which the Borrower has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown

 

5



--------------------------------------------------------------------------------

6.5. References to Loan Agreement. Each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, or words of like import, and each reference
to the Loan Agreement in any and all instruments or documents delivered in
connection therewith, shall be deemed to refer to the Loan Agreement, as amended
hereby.

6.6. Expenses. The Borrower shall pay all costs and expenses in connection with
the preparation of this Amendment and other related loan documents, including,
without limitation, reasonable attorneys’ fees and time charges of attorneys who
may be employees of the Bank or any affiliate or parent of the Bank. The
Borrower shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, and agrees to save the Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such costs and expenses.

6.7. Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement.

(Signatures on Following Page)

 

6



--------------------------------------------------------------------------------

(Signature Page for Second Amendment to Second Amended and Restated Loan
Agreement)

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

HUTCHINSON TECHNOLOGY INCORPORATED,

a Minnesota corporation

By:  

/s/ Ruth N. Bauer

Name:   Ruth N. Bauer Title:   Treasurer

HUTCHINSON TECHNOLOGY ASIA, INC.,

a Minnesota corporation

By:  

/s/ Ruth N. Bauer

Name:   Ruth N. Bauer Title:   Treasurer

BANK OF AMERICA N.A.,

a national banking association

By:  

/s/ A. Quinn Richardson

Name:   A. Quinn Richardson Title:   SVP